  Case 14-37715       Doc 64       Filed 08/19/19 Entered 08/19/19 20:09:50          Desc Main
                                     Document     Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )       Case No.: 14-37715
John Avila                                   )       Chapter 13
Jennifer Avila                 Debtor(s).    )       Judge: LaShonda A. Hunt


                                      NOTICE OF MOTION

TO:    John and Jennifer Avila, 3714 Oriole Lane, Rolling Meadows, IL 60008 via mail
       Andigo Credit Union c/o Codilis & Associates, P.C., Joel Fonkero, 15W030 North
       Frontage Road, Suite 100 Burr Ridge, IL 60527 via mail
       Motorola Employees Credit Union c/o Steven C Lindberg, Anselmo Lindberg Oliver
       LLC, 1771 W Diehl Road Suite 150 Naperville, IL 60566 via mail
       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list

       PLEASE TAKE NOTICE that on September 9, 2019 at 9:30 a.m., I shall appear before
the Honorable LaShonda A. Hunt at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 719,
Chicago, Illinois 60604 or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.
                                            By:     /s/ David H. Cutler
                                                    David H. Cutler

                                   CERTIFICATE OF SERVICE

         I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice and Motion upon the parties named above on August
19, 2019 before the hour of 9:00 p.m. from the office located at 4131 Main Street., Skokie,
Illinois 60076.
                                                By:      /s/ David H. Cutler
                                                        David H. Cutler, esq.
                                                        Counsel for Debtor(s):
                                                        Cutler & Associates, Ltd.
                                                        4131 Main St, Skokie, IL 60076
                                                        Phone: (847) 673-8600
  Case 14-37715       Doc 64     Filed 08/19/19 Entered 08/19/19 20:09:50          Desc Main
                                   Document     Page 2 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                      )       Case No.: 14-37715
John Avila                                  )       Chapter 13
Jennifer Avila                 Debtor(s).   )       Judge: LaShonda A. Hunt


                   MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COME the Debtors, John and Jennifer Avila (hereafter referred to as “the

Debtors”), by and through their attorneys, The Law Offices of Cutler & Associates, Ltd., to

present this Motion and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtors filed for relief under Chapter 13 of the United States Bankruptcy Code on

       October 17, 2014 and their Plan was confirmed on February 11, 2015.

   3. The Debtors’ confirmation Order provided for a plan payment of $940 for 60 months

       with unsecured creditors receiving 31% of their unsecured claims.

   4. The Debtors’ plan was modified on April 15, 2015 decreasing the plan payments from

       $940 a month to $650 a month beginning April 2015 for 53 months and then a payment

       of $972 for 2 months beginning September 2019 until the end of the plan. (See Order

       Modifying plan, Exhibit A.)

   5. The Debtors have paid to date $40,905 into the Chapter 13 plan.

   6. When the Debtors’ plan was modified on April 15, 2015 and the entered order reduced

       the monthly plan payment it did not reduce the plan percent being paid to general

       unsecured creditors. That the original plan had the general unsecured creditors receiving

       31% but when the plan payments were reduced language was inadvertently left out of the
  Case 14-37715       Doc 64     Filed 08/19/19 Entered 08/19/19 20:09:50           Desc Main
                                   Document     Page 3 of 3


       order modifying the plan reducing the plan percent to general unsecured creditors and

       now the plan is running over 60 months and is not feasible.

   7. The Debtors are seeking to modify their plan to resolve the feasibility issue so that the

       plan will complete in 60 months by reducing the current plan percentage being paid to the

       general unsecured creditors to a minimum of 21%.

   8. The Debtors also have a current plan default as of the date of this motion of $1,100.

   9. The Debtors seek to modify the plan to defer the current trustee’s default to the end of the

       plan and to reduce the plan percentage to general unsecured creditors from 31% to a

       minimum of 21%.



       WHEREFORE, the Debtors respectfully request that this Court modify the Debtors’ Plan

Post Confirmation to defer the current default until the end of the plan and to reduce the plan

percentage to general unsecured creditors from 31% to a minimum of 21% and for such further

relief that this Court may deem just and proper.




Dated: August 19, 2019                              Respectfully Submitted,


                                                    By:     /s/ David H. Cutler
                                                            David H. Cutler, esq.,
                                                            Counsel for Debtor(s):
                                                            Cutler & Associates, Ltd.
                                                            4131 Main St.
                                                            Skokie, IL 60076
                                                            Phone: (847) 673-8600
